Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNulty et al. (US 2006/0207466), hereinafter (“McNulty”), provided by applicant.
Re claims 1-3, McNulty (Fig 1) discloses a deployment unit for a conducted electrical weapon ("CEW") comprising: a housing (12) having a first side opposite a second side; a bore (30 and/or 56) defining an opening in a front end of the housing between the first side and the second side; a first post (24 and/or 25) extending outward from the first side of the housing; and a second post (24 and/or 25 on opposite side) extending outward from the second side of the housing.
Re claim 6, McNulty discloses the deployment unit of claim 1 wherein the first post (25) extends outward from the first side (right side) of the housing at a first position and the second post (24) extends outward from the second side (left side) of the housing at a second position, and wherein the second position is closer to the opening of the bore than the first position.
Re claim 7, McNulty discloses the deployment unit of claim 1 further comprising a second bore (68) defining a second opening in the front end of the housing between the first side and the second side, wherein the first post extends outward from the first side of the housing at a first position and the second post extends outward from the second side of the housing at a second position, and wherein at least one of the 20P.WW.0025.034first position and the second position is located on the housing between the bore and the second bore (Fig 2).
Re claims 8-16, McNulty (Fig 1) discloses A conducted electrical weapon ("CEW") comprising: a handle defining a bay (20), wherein the bay comprises a first slot (for 24) defined on an inner surface of the bay; and a deployment unit (12) removably insertable within the bay, wherein the deployment unit comprises a first post (24) extending from an outer surface of a first side of the deployment unit, and wherein in response to the deployment unit being inserted into the bay the first post is configured to slide into the first slot.
Re claims 17 and 18,  McNulty (Fig 1) discloses a deployment unit for a conducted electrical weapon ("CEW") comprising: a housing (12) having a first side opposite a second side; a first post (24) extending outward from the first side (right side) of the housing; a second post (25) extending outward from the first side of the housing, wherein the second post is axially offset from the first post at a first distance; a third post (24) extending outward from the second side (left side) of the housing; and a fourth post (25) extending outward from the second side of the housing, wherein the fourth post is axially offset from the third post at a second distance.

Allowable Subject Matter
Claims 4, 5, 19, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641